 SWAN FASTENER CORPORATION503Hess activities which affect commerce within the meaning of Section 2 (6) and(7) of the Act.2.The Respondent Union, International Woodworkers of America, Local 2-101,affiliated with the Congress of Industrial Organizations, is a labor organizationwithin the meaning of Section 2 (5) of the Act.3.By its attempt to cause the Eclipse Lumber Company, Inc, to discriminateagainst Charles B. Marl in violation of Section 8 (a) (3) of the Act, and by itsrestraint and coercion of Marl and other employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent Union did engage and isengaged in unfair labor practices within the meaning of Section 8 (b) (1) (A)and (2) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent Company did not, by its discharge of Charles B. Marl atthe Respondent's Union request, engage in unfair labor practices within themeaning of Section 8 (a) (1) or (3) of the Act.6.The Respondent Union did not, by its request that dues-delinquent employ-ees of the Respondent Company settle all dues arrearages and fines as a condi-tion precedent to reinstatement after the execution of its union-security agree-ment with the Company, restrain or coerce such employees in the exercise ofrights guaranteed in Section 7 of the Act.[Recommended Order omitted from publication in this volume.]SWANFASTENERCORPORATIONandLODGE264OFDISTRICT38OF INTER-NATIONALASSOCIATIONOFMACHINISTS.CaseNo. 1-CA-538.July 21, 1951Decision and OrderOn January 26, 1951, Trial Examiner Sidney Lindner issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint, and recommended dismissalof these allegations.Thereafter, the Respondent filed exceptions tothe Intermediate Report, and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing, including the granting of the General Counsel's mo-tion to withdraw those paragraphs of the complaint alleging viola-tions of Section 8 (a) (2) and (5) of the Act,l and finds that no'The Respondent has excepted to the granting of this motionHowever, we have notrejected the Trial Examiner's ruling as it did not, in our opinion, constitute an abuseof discretion.95 NLRB No. 48. Z04DECISIONS OF NATIONAL LABOR RELATIONS BOARDprejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptions,the Respondent's brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the additions set forth below..1.The Trial Examiner found that the conduct of Herman Cravattsis imputable to the Respondent because of his close family relation-ship to the general manager of the plant and to the foreman of theassembly - department.Cravatt's conduct is imputable to the Re-spondent not only because of this factor but because, upon the recordand the facts set forth in the Intermediate Report, we find that Her-man Cravatts is a supervisor within the meaning of the amended Act.22.The Trial Examiner found that Doucette, Possick, and Kellywere not supervisors within the meaning of the amended Act. Inthe absence of any exception to this finding, we adopt it as our own.3.The Trial Examiner inadvertently stated, at one point in hisIntermediate Report, that Foreman Whitham's act in "persuading"Perkins to attend the IAM meeting and report his observations wasinterference in violation of Section 8 (a) (1) of the Act.We do notconsider thatWhitham "persuaded" Perkins to attend the meetingbut find, as did the Trial Examiner in his conclusions, that Whitham'sinterrogation of Perkins as to his intention to attend the IAM meet-ing and his request of Perkins to report to him the proceedings at themeeting were in violation of Section 8 (a) (1) of the Act.OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Swan Fastener Corpora-tion, Cambridge, Massachusetts, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in Lodge 264 of District 38 of Inter-national Association of Machinists, by discriminatorily dischargingany of its employees, or by discriminating in any other manner inregard to their hire or tenure of employment or any term or conditionof employment.(b) Interrogating its employees as to their union membership,activities, or sympathies.(c)Threatening to move its plant, to revoke privileges, or to makeother economic reprisal if the above-named labor organization ischosen as the exclusive bargaining representative of its employees.2 Compare the Trial Examiner'sfindings with respect to the supervisory status ofKeith Whitham and Lillian Michelman. SWAN FASTENER CORPORATION505(d)Engaging in surveillance of its employees'self-organizationalactivities on behalf of the above-named labor organization, or anyother labor organization.(e) In any other manner interferingwith,restraining,or coercingits employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist Lodge 264 of District 38 of Inter-national Association of Machinists,or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrain from anyor all of such activities,except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment,as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Martin Moore,Lester Stevens,Stanley Barnette, Don-ald Blair, Frank Karavetsos,Stanley Doyle, Edward d'Entremont,and Lois Blair immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to their seniorityor other rights and privileges.(b)Make whole said Martin Moore, Stanley Barnette,LesterStevens, Donald Blair,Frank Karavetsos, Stanley Doyle,Edwardd'Entremont,and Lois Blair in the manner set forth in the section ofthe Intermediate Report entitled"The Remedy"for any losses ofpay they may have suffered by reason of the Respondent's discrimina-tion against them.(c)Upon request, make available to the Board or its agents, forexamination and copying,all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay and the rightof reinstatement under the terms of this Order.(d) -Post at its plant at Cambridge,Massachusetts, copies of thenotice attached hereto and marked"Appendix A." 3 Copies of saidnotice to be furnishedby theRegional Director for the First Region,shall,after being duly signedby theRespondent or by its representa-tive, be postedby theRespondent immediately upon receipt thereofand maintained by it for sixty(60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be takenby theRespond-ent to insure that said notices are not altered,defaced, or covered byany other material.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be inserted before the words, "A Decision and Order" the words,"A Decree of the United States Court of Appeals Enforcing." 506DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order what steps theRespondent has taken to comply herewith.ITISFURTHER ORDERED that thecomplaint be,and it hereby is, dis-missed insofar as it alleges that the Respondent violated Section 8(a.) (4) of the Act..CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in LODGE 264 OF DISTRICT38 OF INTERNATIONAL ASSOCIATION OF MACHINISTS, or in any otherlabor organization, by discriminatorily discharging any- of., ouremployees, or by discriminating in any other manner in regardto their hire or tenure of employment or any terms or conditionsof employment.WE WILL NOT interrogate-our employees as to their union mem-bership, activities, or sympathies.WE WILL NOT threaten to move our plant, to revoke privileges,or to make other economic reprisal if -the above-named labororganization is chosen as the exclusive bargaining representativeof our employees.WE WILL NOT engage in surveillance of our employees' self-organizational activities on behalf of the above-named labor or-ganization, or any other labor organization.WE WILL NOT in any other manner interfere With, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist LODGE 264 OFDISTRICT 38 OF INTERNATIONAL ASSOCIATION OF MACHINISTS Orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any or all of such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.WE WILL offer to the employees named below immediate andfull reinstatement to their former or substantially equivalent posi- SWAN FASTENER CORPORATION507Lions without prejudice to any seniority or other rights and privi-leges previously enjoyed, and make them whole for any losses ofpay suffered as a result of the discrimination.Martin MooreFrank KaravetsosStanley BarnetteStanley DoyleLester StevensEdward d'EntremontDonald BlairLois BlairAll our employees are free to become, remain, or refrain from be-coming members of the above-named union or any other labor organi-zation, except to the extent that the right to refrain may be affectedby a lawful agreement requiring membership in a labor organizationas a condition of employment.We will not discriminate in regardto hire or tenure of employment or any term or condition of employ-ment against any employee because of membership in or activity onbehalf of any such labor organization.SWAN FASTENER CORPORATION,Employer.By ----------------------------------(Representative)(Title)Dated --------------------This'notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon a charge and amended charges duly filed by Lodge 264 of District 38of International Association of Machinists, herein referred to variously as theIAM and the Union, the General Counsel of the National Labor Relations Board'by the Regional Director for the First Region (Boston, Massachusetts), issueda complaint dated June 29, 1950, against Swan Fastener Corporation hereincalled the Respondent alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection S (a) (1), (2), (3), (4), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the charges and the complaint, together with a notice of hearing, wereduly .served upon the Respondent, the IAM, and International Ladies GarmentWorkers Union herein called the ILGWU.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent: (1) Had during the period from on or about October 15,1949, to the date of the issuance of the complaint herein, by its officers, agents,and employees restrained and coerced and is interfering with, restraining, andcoercing its employees by various enumerated acts; (2) on various dates betweenOctober 21 and November 17, 1949, discriminatorily discharged eight namedIThe General Counsel and his representative at the hearing are herein called the GeneralCounsel and the National Labor Relations Board is called the Board. 508DECISIONS OF,NATIONAL LABOR RELATIONS BOARDemployees,' and thereafter refused to reinstate them because they joined orassisted the IAMI or engaged in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection; (3) refuses or fails toreinstate the employees discriminatorily discharged for the further reason thatthey filed charges under the Act; (4) by various specific acts from on or aboutNovember 4, 1949, sponsored and promoted the International Ladies GarmentWorkers Union and from said November 4, 1949, to.date, has assisted, contributedto the support of, and interfered with the administration of said InternationalLadies Garment Workers Union; (5) on or about October 19, 1949, and at alltimes thereafter refused and continues to refuse to bargain collectively with theIAM as the, exclusive. representative of all of its employees in an appropriatelydescribed unit; and, (6) by the foregoing conduct engaged in violations ofSection 8 (a) (1), (2), (3), (4), and (5) of the Act.The Respondent's answer duly filed, in part admitted certain allegations ofthe complaint, but denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held on various dates between July 17 andAugust 10, 1950, at Boston, Massachusetts, before Sidney Lindner, the under-signed Trial Examiner duly designated by the Chief Trial Examiner.The Gen-eral Counsel and Respondent were represented by counsel ; the IAM and ILGWUby their representatives.All parties participated in the hearing and were givenfull opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence pertinent to the issues.At the opening of the bearing a motion for a bill of particulars by Respondent'scounsel was granted in part and denied in part.During the course of the hearing, the General Counsel moved that the com-plaint be amended by withdrawing those paragraphs alleging violations of Sec-tion 8 (a) (2) and (5) of the Act. Over the objection of counsel for theRespondent the motion was granted.At the close of the hearing, motion by theGeneral Counsel to conform the pleadings to the proof with respect to formalmatters not affecting substantive issues was granted without objection.Oralargument was waived.The parties were advised of their right to file proposedfindings of fact, conclusions of law, and briefs.Briefswere received fromcounsel for the General Counsel and the Respondent and have been considered.Upon the entire record in the case and from his observation of the witnesses, theTrial Examiner makes the following :FINDINGS OF FACTI.BUSINESS OF THE RESPONDENTSwan Fastener Corporation is a Massachusetts corporation with its plant andoffices at Cambridge, Massachusetts. It is engaged in the manufacture of zippers.Its principal raw materials, consisting of metals and textiles, are valued inexcess 'of $300,000 annually, almost all of which are shipped to the Respondent'splant from points outside the Commonwealth of Massachusetts. Its finishedproducts are valued in excess of $750,000 annually, about 65 percent of which istransported to points outside the Commonwealth of Massachusetts.The Re-spondent concedes that it is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLodge 264 of District 38 of International Association of Machinists, and Inter-national Ladies Garment Workers Union affiliated with the AmericanFederation2 Stanley Barnette and Martin Moore, October 21, 1949 ; Lester Stevens, October 24,1949; Donald Blair, October 25, 1949; FrankKaravetsos,October 26,1949; Stanley E.Doyle and Edward d'Entrem,ont, November 10, 1949; and Lois Blair, November 17, 1949. SWAN FASTENER CORPORATION509of Labor, are labor organizations within the meaning of the Act admitting tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESThe inception of organizational activities; interference, restraint, and coercionThe IAM's organizational activities commenced during thenoon houron Octo-ber 13, 1949, when IAM Grand Lodge Representative Harold F. Reardon, metwith employees Donald Blair, Stanley Doyle, Edward d'Entremont, Martin Moore,and Frank Karavetsos on a side street around the corner from the Respondent'splant where the said employees signed membership application cards which theyturned over to Reardon and in turn received additional blank membership appli-cations for the purpose of enrolling other employees into the IAM.The employees returned to their jobs at the plant upon the completion of theirmeeting with Reardon,' and after working hours embarked upon a campaign toenlist other employees into the IAM. During the following week, the above-notedgroup of employees together with Lester Stevens, Stanley Barnette, and LoisBlair 8 constituting themselves the IAM organizing. committee, usually had theirlunch together with other employees near the laundry section in the plant.Among other matters they discussed the progress of the IAM campaign, the namesof employees to be solicited, and also turned over to either Moore or Donald Blairthe signed application cards which they had obtained.Moore testified that on or about October 18, while the organizing committeewas eating lunch near the laundry section, William Cravatts, foreman of the-assembly section and son of the plant's general manager, Robert Cravatts, cameover to a desk located within 1 or 2 feet of the group, stayed for several secondsobserving the group, then turned and left.About 2 days later while Moorewas explaining to his colleagues what the IAM was trying to achieve, and hadbeen handed some signed membership application cards by the employees meetingwith him, he saw Irving Gilman, manager of the Respondent's plant, 20 feetaway behind a rack, facing the group.According to Moore, Gilman remainedin that position for about 10 minutes.'The complaint alleges that the Respondent carried on a system of surveillanceand espionage among its employees for the purpose of acquiring knowledge ofthe union membership and union activities of its employees. It is the GeneralCounsel's contention that the acts of William Cravatts and Gilmandescribedbereinabove constituted surveillance.With respect to such acts it is noted thatthe duties of both William Cravatts and Gilman required them to move aboutthe plant, particularly so far as William Cravatts is concerned, in the vicinityof the laundry section where a shipping desk was located. Even accepting thefact that William Cravatts and Gilman looked at the group while they were inthat section of the plant where the group was having lunch and observed whatwas going on, such evidence, in the Trial Examiner's opinion, is insufficient towarrant a finding of intentional surveillance.This is particularlyso since thesaidemployees chose to meet in a. place clearly visible to both Gilman andWilliam Cravatts as they went about their duties in the plant. SeeBorevaSportswear, Inc.,73 NLRB 1048;H & H Manufacturing Company,87 NLRB 1373.On October 19, during their lunch hour, the organizing committee,'met Reardon3 These latter employees were contactedby Donald Blairand Moore to assist in theorganizationof the IAMand were given blank application membership cards to enrollemployees.4 Gilman testified that he does not go into the factory during lunch time but usuallygoes out to eat.He specifically denied that he went downto thelaundry section to spyupon the employees.His denialthathe was in the laundry section is not credited.5Lois Blair was not with the group that met on October 19. .5510DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the sidewalk near the plant at which time Moore and-Blair handed Reardona number of signed membership application cards.Reardon left the group and called at the Respondent's offices where he sawWilliam Cravatts.Reardon introduced himself and advised William Cravattsthat his union represented a majority of the Respondent's production and mainte-iiance employees.Reardon requested that a bargaining conference be held be-tween the Respondent and the IAM.William Cravatts informed Reardon thathis father, Robert Cravatts, usually handled such matters but that he was absentfrom the plant.No further discussion regarding this matter was had that day.Reardon, however, filed a Section 9 (c) petition at the Regional Office of theBoard under Case No. 1-RC-1261. The Board's Regional Office, on October 21,notified the Respondent of the filing of the petition by the JAM under the above-numbered case.KeithWhitham, in charge of several sections in the assembly department,"testified that the Respondent became aware of its employees' intention to organizeunder the JAM soon after the campaign commenced. Thus Whitham testifiedthat Robert Cravatts asked if he had seen any employees distributing membershipapplication cards in the plant during working hours.Whitham told RobertCravatts that he had not but would "keep his eye out for it."Whitham furthertestified that Robert Cravatts told him to inquire among the employees to deter-mine how many had signed IAM cards.Whitham admitted making such inquiryof the employees in the sections under his supervision.?Whitham also madeefforts to learn the identity of employees engaged in the distribution of IAMcards in the plant by questioning a number of them ; while thus engaged,.Whitham advised the employees that it would be wiser not to take part in unionactivities because it might lead to trouble.6It is the contention of the General Counsel thatWhitham isa supervisory employee.The Respondent denies this contention.Whitham testified without contradiction that heis In charge of the press,laundry,and enamel sections, constituent sections of the assemblydepartment.The said 3 sections have approximately 20 employees.Whitham assignsthe work to the employees,inspects their work,.and maintains their machines.Hetransfers employees from one type of work to another and also recommends layoffs and,discharges.His recommendations are usually accepted and acted upon by WilliamCravatts without further investigation.Gilman's testimony that Whitham does not makerecommendations regarding personnel changes of employees is not credited,nor is histestimony that Whitham.is a maintenance man in the Respondent's employ to do building,credited.While Whitham has not directly hired employees, he testified that he determinesthe need for employees in his sections and obtains approval from William Cravatts for thehiring of additional help.He then advises the plant employees of the Respondent'spersonnel needs and requests them to bring in their friends or relatives for the jobvacancies.Whitham hires people thus brought in if he approves them and puts themtowork, usually,in the laundry section under his supervision.Hilton Parkam testifiedcrediblywithout denial that he was introduced to Whitham by employee Barnette inSeptember 1949, and was put to work by Whitham in the laundry section before he reportedto the office.Whitham is the only employee in the 3 sections above described who receivesa weekly salary.Upon the foregoing and upon the entire record, it is concluded andfound that Whitham responsibly directed the work of the employees in the laundry,press,and enamel sections in the exercise of which he used independent judgment and that he isa supervisor within the meaning of Section 2 (11) of the Act.7 John Perkins,a press department employee since 1948,testified credibly that hisforeman,Whitham, inquired If he had joined the IAM.Upon being advised in the nega-tive,Whitham remarked that if the IAM drive was successful the Respondent might moveto New York.Hilton Parkam credibly testified that Whitham asked if he had joined theIAM.Merton Bennett, an enamel department employee,credibly testified that a fewdays after he had signed an IAM membership card,Whitman inquiredif he had signed,Bennett stated he was slow in answering,whereupon Whitham said, "I know all about italready."Leonard Yancey also testified that he was questioned by Whitham about signingan IAM card. SWAN FASTENER CORPORATION511Robert Cravatts categorically denied Whitham's testimony set forth immedi-ately above.He also denied that Whitham ever reported any information to him.regarding the union activities of the employees.Whithain testified under subpenaof the General Counsel.Despite the fact that he appeared reluctant to testifyand the further fact that it was necessary for the General Counsel toexaminehim under Rule 43B of the Federal Rules of Civil Procedure as a hostile witness,the Trial Examiner is nevertheless convinced that he was an honest witnesswhose testimony was straightforward.The same cannot be said of the testi-mony of Robert Cravatts.He did not answer questions directly and was evasive.He did not impress the Examiner as being a reliable witness and his denials setforth hereinabove are not credited.The chain room in the Respondent's plant contains the machines which manu-facture the chain, the metal part of the zipper.The lacing machines which lacethe chain to the cloth are also in the chain room.All of the operations in thechain room are under the general supervision of Foreman Arthur Quaregan.Because the chain room in October 1949 operated on an around-the-clock basis-—there was in addition to Quaregan, who was in the plant from 9 a. in. to 5 p. in.,.an employee in charge of each shift, Arthur Doucette, Saul Possick, and Marti.Kelly, respectively.They rotated the 3 shifts. It, becomes necessary at thispoint to determine whether Doucette, Possick, and Kelly are supervisory em-ployees within the meaning of the Act in order to decide whether Respondentcommitted certain violations of the Act or can be held responsible for violationsof the Act attributed to the said men.Doucette testified that he hasbeen in.charge of a shift since August 1949.About 30 percent of his time is spent onproduction work and the balance watching over the men and repairing the ma-chines in the department, of which there are 12. Production work is usuallyperformed only when a man is out sick or when the man in charge of the shift isnot busy on his other work.Each of the men in charge of a shift has 2 chainmachine operators under his direction and when they work the day shift the 2'lacers also come under their supervision.Doucettetestified that his dutiesoccasionally required him to make suggestions to the menin connectionwith theirwork.On one occasion Doucette recommended that employee Gilbert Sessumon his shift, be discharged.His recommendation was followed. The men incharge of the shift are paid an hourly rate which is considerably higher than therate of the other employees in the chain department 8 ForemanQuaregan isthe only salaried employee in the chain department. Possick testified thatQuaregan told him his title was shift foreman.He is introduced by Quareganto new employees. as the foreman who will break them into the work. Possickadmitted that at no time did the men in charge of the shift have more than 3men working with them or under their direction.Kelly testified that when hewas assigned to his job by Quaregan he was told that he had complete chargeof the men under him.Kelly admitted that he never hired, discharged, or evenrecommended the discharge of any employees.He stated the only recommenda-tion he made was for a raise in pay for employee Estrella.Arthur Quaregan, foreman in charge of the chain room and toolroom, testifiedthat he receives his orders from the office and on occasion from William Cravatts.He stated that when he receives orders which affect the chain room he rewritesthem so they will be easily understood by the employees of the chain room andgives them to either Doucette, Possick, or Kelly, who in turn relay such ordersto the employees on the particular shift of which they are in charge.No orders08Doucette's rate was $1.35 per hour.Kelly and Possick received $1.50 per hour.Employee Stevens 75 cents ; Moore 95 cents ; and Randolph 70 cents. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDoriginate with Doucette, Possick, or Kelly.Quaregan's testimony in this regardis insubstantial agreement with the testimony of Doucette, Possick, and Kelly.It appears from the foregoing that whereas Doucette, Possick, and Kellydid make recommendations to their foreman, such recommendations were inisolation rather than a regular part of their job. It further appears that Dou-cette,Possick, and Kelly did not exercise independent judgment in directingthe activities of the employees in the chain room. Their authority consistedmerely of relaying orders from Quaregan.Upon the foregoing circumstancesand upon the entire record, it is concluded and found that Doucette, Possick,and Kelly are not supervisors within the meaning of Section 2 (11) of the Act°Doucette, who was working the night shift on October 19, testified that uponreporting for work he found a note from Quaregan advising him that a meetingwas to be held in the office on October 20 at 3: 30 p. m. At noon on October 20,Doucette received a telephone call at his home from Quaregan who stated thatthe meeting was postponed for 1 day., On October 21 the meeting was held atthe appointed hour in Gilman's office ; present were Gilman, Doucette, Possick,and Kelly.Gilman told the men that a union was being organized in the plantand sought information from them regarding the employees who were behindthe IAM campaign. A discussion then developed regarding which departmentof the plant was responsible for instigating the IAM drive.During the processof elimination of departments, Gilman expressed the opinion that the organiza-tional drive of the IAM started in the chain room. Gilman told Doucette thathe knew he had not signed an. IAM card. Turning to Possick he said that eventhough Possick had signed a card he did not think he was behind the IAM organi-zationaldrive.Gilman inquired of Kelly if he had signed an IAM card andupon receiving an affirmative answer asked, "Why?What would it benefityou?"Kelly replied that he did not see that it would benefit him much, where-upon Gilman said, "In other words you are going to pay union dues for nothing?"Gilman then asked Kelly why he signed the IAM card and Kelly replied thathe understood the majority had signed and he thought that he would just goalong with the other employees. Gilman accused Kelly of being the prime moverin bringing the IAM into the plant which Kelly denied. Gilman then asked thethree men to inquire of the men with whom they worked if they signed IAM cardsand why they did so. Gilman stated that even if the IAM drive was successfulit would not benefit the employees. Gilman mentioned that the cost of produc-tion, including transportation over the road from Massachusetts to New Yorkwhere most of the Respondent's customers were located, was quite a factor intheir business, and if the IAM was successful in gaining a foothold in the plantitmight eventually result in the plant moving to New York to save transportationexpenses.The meeting then broke up after Gilman mentioned that the Respond-ent would like to know the cause of the dissension among the employees, particu-larly since the Respondent was giving them four paid holidays as well as insurancebenefits.Furthermore, he felt that if the employees wanted further benefitsthey would come to him rather than form a union in order to obtain them.Gilman testifying with respect to his version of the above-described meetingwith Doucette, Possick, and Kelly, stated that he asked them if they knew any-thing at all about union activity going on in the plant and whether IAM cardswere being passed around the plant.He admitted that he inquired of each of° In making this finding the Examiner has given due considerationto General Counsel'sExhibit 16 which lists Doucette, Possick, and Kelly as "foreman" and which was preparedin the Respondent's office by Hazel Julian Sawyer.At the hearing Sawyer could not statedefinitely the source of the information used in the preparation of the exhibit. Shetestified that she "just knew" the classifications of the variousemployees. SWAN FASTENER CORPORATION513the men if they had signed IAM cards.With respect to the removal of the Re-spondent's plant to New York if the IAM drive was successful,Gilman testifiedthat he told the men that the Respondent was the only fastener company inMassachusetts,that all of their competitors were located in New York, and thattheir sales werewith the NewYork dress trade.As a result, shipping the finishedproduct to New York consumed considerable money and the Respondent wasunable to make as fast deliveries as their New York competitors.In addition,in order to win over theNew York trade,the Respondent had to sell its mer-chandise cheaper than its New York competitors.Therefore,Gilman stated,he told the gathered employees that in order to continue competing with theNew York firms,Respondent would be unable to remain in Boston and wouldbe much better off inNew York, theheart of its trade.Gilman admitted sayingto the employees"That's what will happen."Gilman further explained thatat a corporate meeting about a year and a half ago before the Respondent movedits plantto Cambridgefrom Kenmore Square in Boston, a full-scale discussionregarding this problem took place and the contemplated move to New Yorkwas overruled.Gilman statedthathis purpose in having Doucette,Possick, andKelly in his office was to find out ifthe IAMrepresented the majority of thepeople in the plant.With that in mind he inquired if they had signed IAM cardsand also.asked them to question other employees to ascertain whether they hadsigned cards.The Respondent contends that Gilman's sole motive in requesting Doucette,Possick, and Kelly to interrogate the employees regarding their membershipin theIAM was toascertain the number of employees who had signed unioncards in order to determine whether Reardon's statement that the IAM repre-sented a majority of the Respondent's employees was true.The only methodopen to Gilman, according to the Respondent,was to call in his foremen andlead men and ask them if they could find out the truth of the matter.The Board in theStandard-Coosa-Thatchercase, 85 NLRB 1358, stated"Wheneveran employerdirectlyor indirectly attempts to secure informationconcerning the, manner in which or the extent to which his employees havechosen to engage in union organization or other concertedactivity,he invadesan area guaranteed to be exclusively the business and concern of his employees."Furthermore,the Respondent having had the problem of recognizing a unionpreviously should have known that if there was any question with respect tomajority representation by a union,the same could have been presented to theBoard for its determination rather than a determination made in the methodused by the Respondent,that is, interrogation of its employees.Upon leaving the above-noted meeting,Kelly returned to his station of work.Withina short period,Quaregan stopped at the door of the chain room and inconversationwithKelly stated that he could not understandwhy he (Quaregan)did not know anythingaboutIAM cards distributed in the plant.Kelly gaveQuaregan'a resume ofwhat had taken place in Gilman'soffice, and askedQuareganwhy theRespondent was of the opinion that he was instrumentalin startingthe IAM campaignin the Respondent's plant.Quaregan told Kellythat since he had been connected with a union at his last place of employmentin the Cambridge Rubber Company,itwas.inferred that he was also connectedwith the Union in the Respondent's plant.Quaregan,according to Kelly, askedwho gave him the IAM membership application card whichhe admittedsigning.Kelly answeredthat Martin Moore,a chain room lacer,had givenhim the card.Quaregan stated that the Respondent did not want a union in its plant.Quare-gan left Kelly and walked in the direction of the office.About 1 hour laterMoore told Kelly that he had been laid off.Moore's alleged discriminatorydischargewillbe discussed in detail hereinafter. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to a composite of the testimony of all of the employees of thecutting department 10 that afternoon, at about 4: 45 p. in., the regular quittingtime, they were told to wait.in the plant to attend a meeting. Included in thegroup who were present at the meeting were Donald Blair, Edward d'Entremont,Stanley Barnette, Frank Karavetsos, and Stanley Doyle, all of whom weresubsequently discharged and whose alleged discriminatory discharges will betaken up in detail hereinafter.William Cravatts told the assembled employeesthat they knew why they were at the metting ; and that he knew all of t:11emwere in "this union."He stated that the Union could not do the employeesany good for the simple- reason that the Respondent could not afford to givethe employees any more paid holidays and vacation tine ; that if the IAM wassuccessful in its organizational drive and caused trouble, the Respondent wouldmove to New York ; that all the Union wanted was the employees' "two bucks amonth."LillianMichelman described variously as a floorlady and forelady inthe assembly department also spoke to the gathered employees telling them thatif the IAM drive-was successful the Respondent could. raise the productionquotas from 10,000 per day to 14,000. She also said the Respondent would puta stop to all of the privileges which it then allowed its employees, as for instance,smoking, pointing out to Karavetsos that she saw him smoking that day."William Cravatts asked if there were any gripes whereupon Donald Blair saidthat the employees did not like the deal they were getting on overtime pay.'=The meeting then broke up.William Cravatts admitted calling and attending the meeting of the cuttingroom employees.He testified that the day before he had asked the employeesto work overtime because of some special orders.At quitting time he saw thecuttingmachines unoccupied.Looking around the floor he noticed some ofthe cutting employees leaving the plant and others going to the men's room.William Cravatts explained that in the latter part of the afternoon of the follow-ing day he called a meeting of the cutters to be held after working hours todiscuss this incident.Present were all of the cutters and the floorlady, LillianMichelman.William Cravatts told the assembled employees that they werecalled together because of his displeasure with their behavior the day previouswhen he had asked them to work overtime and even though they had agreed,they left the plant.He stated he had made commitments to the office withrespect to getting out the rush orders and when the employees left without per-forming overtime work they left him "holding the bag."He said that he wasnot going to "take any baloney from them." that the only thing he was interestedin was zippers, that this job depended on the way orders were filled,. and thatif anything occurred that interrupted the flow of work he was not going to takeany chances, to him his job was the most important thing.William Cravattscategorically denied that the Union was mentioned at any time by anybodypresent at the meeting.He specifically denied that any mention was madethat the Respondent would move to New York. He also denied that Lillian10The cutting department is a constituent part of the assembly department.Beforethe layoffs there were seven cutters in the department.11The Respondent states in its brief that therewas no smokingprivilegepointing outthat the plant was heavily posted with "No Smoking" signs.Doucette testified thatsmoking was permitted in the chain room. 11lichelman admitted that she smoked aroundthe plant all the time and in fact witnessed employees smoking at the cutting machines.It is'found that even though "No Smoking"signswere posted in the plant, there was norule against smoking made known to the employees, and that smoking by employees didgo on in the plant premises.12The Respondent was paying its cutters time and a half for all hours over eight butdid not include the 20 cents per hour bonus in the overtime payments. SWAN FASTENER CORPORATION515Michelman did any talking at the meeting.He didnot recall whether Blairsaid anything about the dissatisfaction of the cutters with the method of over-time pay.LillianMichelman denied that she said anything at the meeting. In answerto a question whether she was present at the cutters' meeting she answered,"I was near there." 13The Examiner does not credit the testimony of William Cravatts and Michel-man set forth hereinabove and finds, based upon the testimony of Barnette, Blair,Karavetsos, Doyle, d'Entremont, Henry Gaines, and Philip Stover, cutting depart-meat employees, that the meeting including the threats and conduct of MichelmanandWilliam Cravatts took place. substantially as testified to by the ..saidemployees.At the conclusion of the meeting Stanley Barnette received his pay envelopefrom Herman Cravatts, brother of William, which contained a slip advisingBarnette that due to a lull in business he was "temporarily laid off." Barnette'salleged discriminatory discharge will be set forth in detail hereinafter.On October 24, at 3: 30 p. m., the change-of-shifts hour in the chain room,Foreman Quaregan instructed the employees to shut off the power in order to heara talk by Gilman. The employees congregated in the'back of themachine room.Gilman told the employees, according to Stevens' testimony, that he knew unionactivity was going on in the plant and that he saw boys running aroundpassingout membership application cards.Gilman inquired if any of the men had anygripes regarding their wages or other conditions of employment,such as whetherthey liked the employee working next to them.He told the employees that theycould talk with Foreman Quaregan regarding these matters and if they were"Counsel for the Respondent contends that Lillian Michelman is a fioorlady and nota supervisory employee.In his brief he-sets forth that her duties consisted of handingout work to the employees in the assembly section and transmitting orders from WilliamCravatts to the other employees.He claims further that she does not have the powerto hire,discharge,or discipline,and acted merely as a conduit for the foreman.No orders,he states,originated with Michelman.The record reveals that in October 1949, therewere approximately 70 to 80 employees in the assembly section, with William Cravattsas their foreman.Michelnan is 1 of 4 salaried employees in the section,the others beingWilliam, Cravatts,Herman Cravatts,and Keith Whitham.It is interesting to note inthis regard that Michelman went on a salary basis about a year prior to the hearingherein.In an affidavit by Michelman given to the Board field examiner,she stated thatshe has been a supervisor in the assembly section for about a year which coincides withthe period of time she has been on salary basis.Mary Vaughn,an employee in theassembly-section sinceMarch 1949,testified that she was hired by Michelman. Shefurther testified without contradiction that on occasion she has asked either WilliamCravatts or Michelman for time off and it was granted.The Examiner credits Vaughn'stestimony.Richard Tanner,a cutter in the assembly section,credibly testified that hetakes orders from WilliamCravattsand Michelman and that he has asked Michelman fortime off from work. which she granted.Itdoes not appear from the record thatMichelman performed any production work.Stanley Doyle testified that Michelman washis forelady,and that he heard her give'orders to various employees in the differentdepartments of the assembly section.Donald Blair testified he was told of his layoff byMichelman.Counsel for the Respondent pointed out in his brief that in claiming Michel-man to be a forelady the General Counsel was attempting to build up the Respondent'ssupervisory hierarchy to the point where there would be more supervisory employees thanproduction and maintenance employees in the plant.To conclude,however, as theRespondent contends,that iflicheIaranwas not part of the supervisory hierarchy in theassembly section would leave William Cravatts with the sole immediate supervision ofsome 70 to 80 employees,a large number in a plant the size of the Respondent's, in additionto other responsibility that he had.SeeChicopee Manufacturing Corporation of Georgia,85 NLRB 1439.Upon the foregoing circumstances and upon the entire record it is con-cluded and found that Lillian Michelman responsibly directed the work of the employeesin the assembly section in the exercise of which she used independent judgment and thatshe is a supervisor within the meaning of Section 2(11) of the Act.961974-52-vol. 95-34 ' 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDunable to obtaih results from him, to take up the matter directly with him. Itis the General Counsel's contention set forth in his brief that Gilman called theemployees of the chain room together on Respondent's time to do two things :(1)Warn them that he knew who was pushing the IAM movement in the chainroom;and (2) urge them to take up their desire for better pay with their foremanrather than through the Union which he knew claimed to be theirbargainingrepresentative.The General Counsel's contention with respect to item 1 is borneout by the record. So far as item 2 is concerned, the Respondent'spreferenceexpressed to his employees that they take up their desires for better pay withtheirforemanand confer with management regarding other conditions ofemployment rather' than with the Union, contained no element of coercion orpromise of benefit and falls within the constitutional guarantee of free speech.The following morning Lester Stevens, a lacer in the chain room, reportingfor work at the usual time did not find his card in the rack. Upon inquiry ofQuaregan where it might be, Stevens was told that he was being laid off becauseof "a lull in work." Stevens, as previously noted, was one of the group whichcomprised the IAM organizing committee.He was present during the weeksubsequent to the original meeting with Reardon when the organizing committeeand other employees ate their lunches together in the laundry section where theydiscussed IAM activities, and were observed by William Cravatts and Gilman.Following quickly on the heels of Stevens' layoff, Donald Blair was told uponfinishing his tour of duty that day that he was beinglaid off.The. next dayFrank Karavetsos was given similar news.On the morning of November. 4, William Cravatts testified he was called intohis father's office where he was introduced to severalstrangemen.RobertCravatts toldWilliam that the men wanted to. speak to the Respondent'semployees and instructed William to assemble them.William Cravatts advisedQuaregan, Michelman, Whitham, and Joseph Walsh, the mechanicin the sewingroom, that there was going to be a meeting at the time clock at about 10 a. in.,and they were to tell their employees that; at the sound of the buzzer, if theywanted to attend they could do so.When the employees were assembled, WilliamCravatts introduced Ralph Roberts, organizer for the ILGWU, who stood on atable and addressed the employees.Roberts discussed among othermatters thefact that the ILGWU was the proper union for the zipper industry, paid holi-days, quotas, and initiation fees. In answer to a question from thefloor as towhat would happen to the employees who did not join the ILGWU and it wassuccessful in its campaign, Roberts stated "they were out." 11 Neither WilliamCravatts nor any other supervisory employee present at the meeting repudiatedRoberts' threat.The employees also heard talks by a representative of the TalonCompany? a competitive zipper manufacturer, as well as a shop steward of theILGWU, extolling the virtues of the latter organization.Membership applica-tion cards in the ILGWU were distributed to all present at the meeting and itappears from the record that the said cards were signed by both employees andsupervisors and thereupon returned to the organizers who addressed the meet-ing."There is a discrepancy in the record regarding the length of time taken14 This- finding is based upon the undenied,credited testimony of employee Henry Gaines.15The finding that supervisors signedILGWU cardsat the meeting Is based upon theundenied,credited testimony of Martin J. Kelly, who stated that Quaregan was standingnext to him and signed a card.Kelly also testified that he saw WilliamCravattsreceivea card.He was not certain whether Cravatts signed because he was standing about 30feet away from Cravatts and only saw him apply a pencil to the card.Victor Bukauskas,a former employee,testified credibly that he witnessed William Cravatts sign the ILGWUcard at the meeting.William Cravatts admitted receiving a card but denied that hesigned it.His denial in this regard is not credited. SWAN FASTENER CORPORATION517'up by the ILGWU meeting. Several of the General Counsel's witnesses testifiedthat it took place after the morning rest period and lasted from 45 minutes to1 hour. It is unnecessary to resolve this conflict for the reason that the em-ployees were paid for the time spent at the meeting. It is found that theRespondent by the conduct outlined above has interfered with the rights of its,employees in their selection of a bargaining representative, uncoercedly, in viola-tion of Section 8 (a) (1) of the Act16 SeeN. L. R. B. v. Norfolk Shipbuilding &Drydock Corporation,172 F. 2d 813 (C. A. 4) affirming 70 NLRB 391.On November 10, less than a week after the ILGWU meeting in the plant,,Stanley Doyle and Edward d'Entremont, the remaining male members of theIAM organizing committee, were told by William Cravatts that theywere beinglaid off.Cravatts did not assign any reasons for their layoffs. Their allegeddiscriminatory discharges will be set forth in detail hereinafter.On November 15, notices were distributed to the employees as they wereleaving work calling their attention to an IAM meeting to be held on November 16.On the morning of November 16, there appeared on the plant bulletin board.and in the ladies' rest room a typewritten notice as follows :Several of the girls have asked me about the union handbills which werepassed out yesterday telling them about a meeting to be held tonight afterwork.The handbills were distributed by the MACHINISTS' UNION, not by theLADIES GARMENT WORKERS UNION. The Ladies Garment WorkersUnion isthe union that came up to the factory recently and spoke to you.Some of the girls have asked me if they have o attend the meeting tonight.You do not have to attend any union meeting if you do not want to regardlessof what union calls it or passes out handbills. .The ForemanWilliam and Robert Cravatts testified that they never saw nor did they knowanything about this notice until it was produced at the hearing herein. TheGeneral Counsel contends that despite the said denials, the circumstances thatthe notice was addressed primarily to the girls all of whom are under the over-allsupervision of William Cravatts; that the notice was signed by "the foreman"and William Cravatts was the only foreman under whose supervision a 'largenumber of the girls worked ; that the paper on which the notice was typed isidentical to that used by the Respondent in other exhibits in evidence and thatthe' typing is that of a trained typist, the assumption can be drawn that theRespondent is responsible for the posting of the notice.The Examiner doesnot agree with the General Counsel's contentions.Furthermore, there doesnot appear to be anything in the notice which can be interpreted as an induce-ment to the Respondent's employees to refrain from attending the IAM meetingas contended by the General Counsel. On the contrary, the notice appears tobe factual, completely lacking in coercive statements or promises of benefitand is found not to be in violation of the Act.Whithani, testified that he received a notice of the TAM meeting from formeremployee Barnette who was distributing the circulars on the stairs in thebuilding where the Respondent's plant is located.On November 16, Whithamasked employees Merton Bennett, John Perkins, and Philip Stover if they weregoing to attend the meeting.When Bennett and Perkins indicated they thought16 In making this finding the Examiner is not unmindful of the fact that the IAM did notrequest Respondent for its premises and time similar to that granted the ILGWU, andthe further fact that at the hearing Respondent stated it would have granted such request. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey would attend, Whitham requested them to let him know what took placeat the meeting. Stover, an employee in the Respondent's assembly section, inwhose car Whitham rode to and from work, testified that when he told Whithamlie did not think he would attend the IAM meeting Whitham said that it wasentirely Stover's choice but remarked that the "higher-ups" would want to knowwhat was going on. Perkins testified that the morning after the IAM meeting,he told Whitham what went. on at the meeting and further advised Whithamthat none of the employees in the sections which Whitham supervised hadattended the meeting.Whitham's act in persuading Perkins to attend the IAMmeeting and report his observations was interference by surveillance of the IAMmeeting andis inviolation of Section 8 (a) (1) of the Act. SeeN. L. R. B. v.Electric City Dyeing Co.,17S F. 2d 980 (C. A. 3) enf. 79 NLRB 872;IndianapolisWire-Bound Box Company, d/b/a Cleveland Veneer Co.,89 NLRB 617.Herman Cravatts, son of Robert and brother of William, admittedlyattemptedto attend the IAM meeting. He testified that he received the circular advertisingthe meeting and because he was interested in joining a union he went to themeeting hall.Before the meeting started however, Reardon, the IAM repre-sentative, told Herman that he would have to leave the hall or be thrown out_Herman left the meeting premises and remained outside for several minutesbefore he left the vicinity of the hall.While Herman was sitting in the meetinghall there were a number of Respondent's employees present and after he leftthe hall the record reveals that several employees approached the hall to attendthe meeting and saw Herman standing on the sidewalk outside the hall. It isthe General Counsel's contention that Herman's attempted attendance of 'theIAM meeting was an act of surveillance by the Respondent. It is the Respond-ent's contention that Herman was not a supervisory employee and that it there-fore cannot be held responsible for any of his acts.Herman Cravatts testified that he became employed by the-Respondent inMay 1949 to learn the zipper industry.He stated that he first went to workin the salvage section, a constituent part of the assembly section, and that atall times he took orders from his brother, William, the foreman of the assemblysection.He denied that he at any time had the right to hire or discharge orrecommend such actions.He stated that in October 1949, there was only onemachine in the salvage section called a bottom-stop machine and that all of theother' salvage work with the exception of a foot-operated machine was carriedon by hand.He was unable to state the number of employees in the salvagesection.Because of the many operations in salvaging zippers it was his duty tosee to it that the work flowed from one operation to the other and he wouldpersonally carry the work from one girl to another and at times would actuallydo production work himself:He could not state with any definiteness theamount of time he spent in production work. It appears that there were sevenemployees in the salvage section.Employees Kathleen Ellison, Margaret La-Roche, and Lois Blair testified that Herman Cravatts was their foreman.LoisBlair further testified that she received her work orders from Herman Cravatts,and on occasion when she had to request time off from work, she asked Hermanand he granted it.The record discloses further that Herman Cravattsadvisedemployees Stanley Barnette and Lois Blair of their layoffs. In contrast to theother employees in the assembly section 17 with the exception of William Cravatts,Michelman, and Whitham, Herman Cravatts received a weekly wage ratherthan the hourly rate of the other employees.Moreover, in view of the closefamily relationship to the general manager of the plant and foreman of the17There were approximately 80 employees in the assembly section. SWAN FASTENER CORPORATION519assembly department,Herman was looked upon by the employees as being closetomanagement and was furthermore regarded by the employees'as speakingformanagement.Under ,the circumstances it is concluded and found thatHerman Cravatts'conduct is clearly imputable to the Respondent and his ap-pearanceat the IAMmeeting is found to be surveillance in violation of the Act.SeeInternational Association of Machinistsv.N. L. R. B.,311U. S. 72;TaylorManufacturing Company, Incorporated,83-NLRB 142;Waldoroth Label Corpo-ration,91 NLRB 673.The day after the IAM meeting,Lois Blair,sister of Donald Blair,who wasalso active in the IAM organizing campaign,was told by Herman Cravatts thather serviceswereno longer needed due to a lull in business.The alleged dis-criminatory`discharge of Lois Blair will be taken up in detail hereinafter.On the basis of the record as a whole,the Trial Examiner concludes and findsthat bythe following enumerated acts the Respondent interfered with, re-strained,and coerced its employees in the exercise of the rights guaranteedin Section7 of the Act,in violation of Section 8 (a) (1) thereof :(a) Foreman Whitham's interrogation of the employees in the laundry,enamel,and press sections as to whether they had joined the IAM.(b)Foreman Whitham's interrogation of the employees under his super-vision as to which employees were distributing JAM cards and soliciting in be-half of that Union.(c)Foreman Whitham's threats that participation in the Union's activitiesmight"lead to trouble and Respondent might move to New York.(d)Manager Gilman's interrogation of Doucette,Possick, andKelly as towhether theyhad signed IAM cards.(e)Gilman's request of Doucette,Possick, and Kelly to inquire among theircoworkers if they had signed JAM cards and why they did so.(f)Gilman's threat to Doucette,Possick, and Kelly that if 'the IAM wassuccessful it would result in the removal of the Respondent'splant to NewYork.(g)Foreman Quaregan's interrogation of Kelly as to the name of the em-ployee who gave him an IAM card.(h)Foreman William Cravatts'threat to the cutters that the Respondentwould move its plant to New York if the IAM successfully organized theemployees.(i)Forelady Michelman's threat to the cutters that Respondent would raisequotas and revoke privileges.(j)Grantingthe ILGWUthe use of its time and premises for the holding ofa meeting where employees were threatened with loss of jobs bythe ILGWUorganizer if they did not sign cards.(k)Foreman Whitham's inquiry of employees Bennett, Perkins, and Stoverif they were going to attend the IAM meeting.(1)Foreman Whitbam's request of employee Perkins to report to him theproceedings at the IAM meeting.(m) Surveillance of the IAM meeting by Herman Cravatts.The Discharges in October and November 1949Over the period from October 21 to November 17, 1949, the Respondent,accord-ing to the records obtained from its payrolls,laid off 11 employees.Includedin this group are the 8 named employees alleged in the complaint to have.beendiscriminatorily discharged.As noted in the previous section of this Report, thedischarged employees shortly after the IAM campaign started in the plant con-stituted themselves the JAM organizing group and usually met in a corner of 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe laundry room at noon hour, where they ate lunch,discussed union activities,including names of employees to be contacted as likely IAM prospects, andturned over to either Martin Moore or Donald Blair the signed IAM applicationcards which had been obtained.While thus congregated the group was observedby, William Cravatts and Gilman.It was also admitted by Gilman that he re-quested Possick,Kelly, and Doucette to find out how many employees,and who,belonged to the IAM. Employee Kincade credibly testified,without denial, thatGilman told the chain room employees at the meeting conducted by him onOctober 24 that he knew the employees who were attempting to organize a unionin the Respondent's plant.The Respondent's plant was housed on one floor ofan industrial building.The maximum number of employees at any one timeduring the activities described herein was about 140.At the height of the IAMcampaign,talk about the IAM was general and frequent among the Respondent's:employees and supervisors.The Board has held in several cases that in a plant assmall as the Respondent's,the employees'activities become generally knownby management and knowledge of the employees'union activities may be in-ferred.It is found from all of the surrounding circumstances,the observations.by William Cravatts and Gilman,and from the interrogation participated in by-the Respondent,that.the Respondent had knowledge of its employees'union,membership and activities.SeeN. L. R. B. v. Abbott Worsted Mills,127 F. 2d 438,.440 (C. A. 1) ;The Firestone Tire and Rubber Company,62 NLRB 1316;Quest-Shon Mark Brassiere Co., Inc.,80 NLRB 1149, enforced November 9, 1950, 185 F.285 (C. A. 2);Jasper National Mattress Company,89 NLRB 75.MartinMoore commenced his employment with the Respondent as a mainte-,after which,he was transferred to the job of operating a lacing machine in the chain room..With the exception of a layoff from November 24 to December 8, 1948, because ofa seasonal slump in business,Moore worked regularly until October 21, 1949.Moore's starting rate of pay was 70 cents per hour. At the time of his layoffhe was earning 95 cents per hour.Moore, as heretofore noted,was in the group of employees that met with.Reardon on October 13 at which time they signed IAM application cards andreceived batches of cards from Reardon to enlist other employees.Mooresolicited various employees in the plant to join the IAM and among others spokewith Martin Kelly, lead man in the chain room.Moore acted as the collectorof the signed IAM application cards for the group that met -at lunch time in thelaundry section and was in the group when,as previously found,itwas observed.by both William Cravatts and Gilman.As heretofore found,Gilman asked Kelly the name of the employee who gavehim the IAM card but Kelly refused to divulge the employee's name.Upon his.return to his place of work from the Gilman meeting, Kelly told Foreman Quare-gan, upon the latter's inquiry,thatMartin Moore had given him the IAMcard.Quaregan after noting the fact that he could not understand how hemissed the passing out of the IAM cards in his department commented that theRespondent did not want a union in its plant. Shortly after Kelly had advised'Quaregan that Moore had given him the IAM card,Kelly noticed Quaregangoing in the direction of the office.At the completion of the day'swork Moorefound a slip in his pay envelope with the following notation :We are very sorry to have to inform you that due to a lull in business:you are temporarily laid off.You may call for your next pay at 3 p. in.,.Friday October 28, at the office.Lester Stevensbegan to work in the Respondent's laundry section in-February-1949 at a wage of 65 cents per hour. After 4 months he was transferred to the 'SWAN FASTENER CORPORATION521chain department where he operated a lacing machine.While working in thelaundry department he received an increase of 5 cents per hour and received asimilar increase while in the chain department.His employment was terminatedon October 25, 1949.Stevens was active in the IAM organization drive in the plant.He was one ofthe first employees to sign an IAM card and immediately began espousing thecause and enlisting others into the IAM. Stevens was on the IAM organizingcommittee that met regularly during their lunch hour in the laundry section ofthe plant as previously described.As heretofore found, on the afternoon ofOctober 24 the chain room employees were instructed by Foreman Quaregan toshut off the machine power in order to listen to Gilman. Gilman told them,among other things, that he knew union activity was going on in the plant.ThefollowingmorningStevens upon reporting for work did not find his card in thetime rack.Stevens reported this to Quaregan who told Stevens that he wasaware of That fact and requested him to step into the office. Quaregan toldStevens that he was being laid off due to a lull in business and told him to reportback to the plant on Friday to receive his pay.Kelly testified Quaregan toldhim Stevens was laid off.Kelly expressed surprise mentioning that Stevens wasa very good worker and asked the reason. Quaregan answered, "He is passingout cards.s1eIt is the Respondent's contention that Moore and Stevens, two of the threelacers employed in the chain room, were laid off for legitimatebusiness reasons.Quaregan testified that Moore and Stevens were terminated because there wasnot enough work to keep them busy. It is interesting to note in this regard thatin the week prior to October 21 the production of the chain room was 54,655yards, yet during the week ending October 21, when Moore was laid off alleg-edly because of a lack of work, the production increased to 67,777 yards.Moore testified credibly without denial that about 3 weeks before his layoffthere was a slackening of work in the chain room and production fell off becauseof a shortage of wire for the machines. This condition continued until a weekbefore his layoff.During this period, Moore stated he was sent to work in thelaundry section when work ran out in the chain room.During the week when hewas laid off, Moore testified wire was received in the plant and he worked sev-eral hours overtime. Production increased again during the week endingOctober 28 to 71,382 yards.At the hearing Respondent added another reason for terminating Moore andStevens.Thus Quaregan testified that about a month before Stevens andMoore were laid off he had decided that they should be laid off permanentlybecause they were inefficient lacers and because their inefficiency was affectingthe production in the chain room.Quaregan admitted that prior to a monthbefore their layoffs, Moore and Stevens were coming along well and wereefficient workers.Noteworthy in this regard is the fact that their inefficiencywas discovered at about the time the IAM drive took form in the Respondent'splant.It is also worthy to note that even though Quaregan testified that he haddecided sometime before the layoffs of Moore and Stevens that they should belaid off permanently each was given a notice indicating he was laid off tempo-rarily due to a lull in business.The undersigned does not credit Quaregan'stestimony regarding the alleged inefficiency of Moore and Stevens in their jobsas lacers.18Quaregan denied that he told Kelly that Stevens was laid off for passing out unioncards and,in fact, denied seeing Stevens pass out any union cards.His denials are notcredited. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat "lack of work" was not one of thereal reasonsfor the layoffs of Mooreand Stevens appears clear from the fact that on October 26, 1949, 1 day after thelayoff of Stevens and only several days after Moore's layoff, there appeared inthe classified column of the Boston Globe newspaper an advertisement foryoung men over the age of 21 for factory work at Respondent's plant. Quare-gan admitted that it was upon his instructions that the said advertisement wasinserted in-the,-newspaper:and he'further testified that the reason for placing itwas that he was looking for lacers. The fair inference is that Respondentneeded lacers to replace Moore and Stevens.The record reveals that Moore'swork was takn over by another employee immediately after he was laid off.Furthermore, Respondent hired two new employees to do the lacing jobs duringthe weeks ending November 11. and November 18, at a time when production wasat, its lowest ebb from the period September 30. It appears that if there wasany time when there was a lack of work for lacers it must have been during theperiod when the two new employees were hired.Upon the record as a whole andfrom the foregoing, the Trial Examiner concludes and finds that the real reasonfor Moore's layoff was his known activity on behalf of the JAM and the Respond-ent's opposition thereto.As to Stevens, Quaregan stated the reason to Kelly:Stevens was let go because he was passing out JAM cards.Since the timing of the discharges of Stanley Barnette, Donald Blair, FrankKaravetsos, Stanley Doyle, and Edward d'Entremont and the Respondent'spurported reasons therefor lend themselves to such treatment they will beconsidered as a group.StanleyBarnette started his employment in the laundry section of the Re-spondent's plant in September 1948.After 2 weeks he was transferred to the jobof cutter in the assembly department and worked in this capacity until his lay-off on October 21, 1949.Barnette's starting salary was 65 cents per hour.Upontransfer to the cutter's job he received 80 cents per hour plus a bonus of 20 centsper hour for making a production quota of 50,000 per week.Barnette testifiedthat with the exception of the first 2 weeks of his employment as a cutter heconsistently made his bonus.Barnette was not in the original group of five employees who met withReardon on October 13 because he was out of the plant ill.Upon his return towork on October 14 Barnette was given an IAM card by Moore which he signedand was also given a batch of application cards which he used to enlist otheremployees in the plant into the IAM. Barnette was on the JAM organizingcommittee group that met in the laundry section of the plant during lunch hourswhere they discussed union activities and turned over their signed cards toeitherMoore or Donald Blair.Barnette was active in soliciting employees inthe plant to sign up with the IAM.He attended the meeting of cutting roomemployees called by William Cravatts on October 21.After the meeting Barn-ette punched out his time card and received his weekly pay envelope fromHarman Cravatts which contained, in addition to his pay check, a typewrittenslip advising Barnette that the Respondent was sorry to inform him that due toa lull in business he was temporarily laid off.Barnette asked William Cravattswhy he was laid off.William Cravatts did not answer Barnette but calledGilman.Barnette asked Gilman if he was laid off because of poor work.Gilman replied, "No, I looked into your record and you were a good worker andI laid you off because you could collect more social security than if I laid some-one off that had only been working a week." Gilman also advised Barnettethat it would be easy for him to get another job.Gilman told Barnette that he(Gilman) had been a union member for about 10 years and unions did notworry himbecause he knew how they operated.Gilman informed Barnettethat seniority was considered in the layoff decision.In this regard it is noted SWAN FASTENER CORPORATION523that Barnette had more seniority than other employees in the department whowere not laidoff.19mediately prior to his layoff, he worked 3 hours overtime.Barnette also testi-fied that in the past when the work in the plant became slack, the hours ofthe cutters were cut down to 6 but none of them were laid off. At other timesduring the slack period the men would be sent to the laundry room to workrather than be laid off.Gilman did not specifically deny the conversation with Barnette set forthhereinabove.He testified that he did not have anything to do with the dis-charge of Barnette and the first time he knew anything of his layoff was whenthe complaint in the instant case was filed.Donald Blaircommenced his employment with the Respondent in May 1948in the laundry section where he received 55 cents per hour.He remained inthis job for 4 months after which he was transferred as a cutter to the assemblydepartment.His rate- of pay was increased to 80 cents per hour in addition towhich he received a 20-cent per hour bonus if he made a production quota.Blair testified that after the first 3 weeks in the cutting job he consistentlymade his quota.Blair originally contacted Reardon in the early part of Octoberby telephone about organizing the IAM among the Respondent's employees.Hewas in the group of 5 employees that met with Reardon outside of the planton October 13 at which time they signed IAM cards and received additionalmembership- applications to enlist other employees into the IAM.Blair testifiedthat he signed up between 15 and 30 employees to IAM membership.He also-met with the organizing group of which he was a member in the laundry sectionduring noon hours, as described above, and on one occasion went to the salvagedepartment of the plant where his sister Lois worked, and talked to her andsome of the other girls about the benefits that could be obtained if .the IAMcame into the plant.Blair testified that Foreman Whitham came up to wherehe was talking and stood a few feet away from him. As set forth hereinabove,on October 24 Gilman held a meeting at 3: 30 p. in. with the chain room efn-ployees at which time he made known the fact that Respondent knew of the unionactivity going on in the plant.On the morning of.October 25 Lester Stevens, achain. room employee, did not find his card in the time rack and was advisedthat he was laid off due to a lull in business. At the end of the workday on.October 25, Donald Blair was walking toward the time clock to punch out whenhe was called by Lillian Michelman, forelady in the assembly department, andwas told: "Not that we have anything pe'rsonal against you, but we are goingto have to lay you off due to a lull in business.We have machinists in thechain room that's going to be able to do your work. Between me and you,Donald, don't you think you was foolish giving up a job like that?A kid likeyou will never get a, job for 40 a week." Blair asked Michelman if there wasany chance of his coming back to work and she stated she did not know.Blairtestified that at no time were any complaints made about his work.Hewas seniorin the cutting room to employees Philip Stover and Henry Gaines atthe time of his layoff.Michelman did not deny Blair's testimony regarding theevents on October 25 when he was laid off. The Examiner credits Blair's testi-mony herein and finds that the events on the afternoon of October 25 took placesubstantially as testified to by Blair.Frank Karavetsoscommenced his employment with the Respondent on August23, 1948, as a general factory worker at 65 cents per hour.After about 3 monthshe was transferred to the cutter's job in the assembly section where he received19Henry Gaines had been in the Respondent's employ since August 30. 1949,and hadbeen in the cutting department for only 1 week at the time Barnette was laid off. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARD80 cents per hour and a 20-cent per hour bonus if he produced his quota whichhe stated he consistently made.Karavetsos was laid off on October 26, 1949.He was one of the original group that met with Reardon on October 13 whenhe signed a membership card in the IAM.20 Subsequently he signed up severalother employees into IAM membership.He was a member of the IAM organiz-ing group whose activities were observed by William Cravatts and Gilman whenthey met during lunch hours in the laundry section of the plant.Karavetsos waspresent at the cutters' meeting called by William Cravatts on October 21 when hemade note of the fact that he knew what was going on with respect to the unionactivities in the plant.At the finish of the day's work on October 26, WilliamCravatts told Karavetsos that he was being laid off because the Respondent waslow in work and he did not know when Karavetsos would be called back to hisjob.Karavetsos testified that on several occasions subsequent to his transfer towork as a cutter, he had been sent back to work temporarily in the laundrywhen there was a slackening of work in the assembly department.He did admitthat on one occasion in January 1949, Lillian Michelman talked to him about hiswork and warned him to be more careful.He has not been spoken to regardinghis work since that date.Stanley Doylebecame employed as a cutter in the assembly department onApril 21, 1948.His starting wage was 70 cents per hour. During the entireperiod of his employment until his layoff on November 10, 1949, he remained acutter but his wages were increased to 80 cents per hour in addition to which hereceived the 20-cent per hour production bonus.Doyle testified that he con-sistently received the bonus.Doyle was in the original group of five employeesthat met Reardon outside of the plant on October 13, at which. time he signed anIAM application card and received additional cards to enlist employees intothe IAM.Doyle also was a member of and met with the IAM organizing com-mittee during lunch hours,as heretofore described.Doyle signed up severalemployees to union membership and carriedthe IAM,application cards in anopen pocket in his shirt while working in the plant, so that they were clearlyvisible.In point of service as a cutter Doyle was one of the oldest employees inthe plant.The records taken from the Respondent's payroll in evidence showthat at the time of his layoff, Doyle was senior to several employees retained.Atthe completion of the day's work on November 10, William Cravatts called Doyleand Edward d'Entremont together and told them that he had to lay them off.Doyle testified that he asked William Cravatts for a statement setting forth thereasons for the layoff and it was-refused him.Cravatts mentioned the fact thatDoyle could always collect his social security benefits.Doyle has not beenreemployed.Edward d'Entremontstarted his employment in the Respondent's plant onOctober 23, 1947, as a general factory worker at 60 cents per hour.After 4 dayshis pay was increased to 65 cents per hour.His rate was again raised to 75cents per hour and upon transfer as a cutter to the assembly department hereceived 80 cents per hour plus the 20-cent per hour production bonus.He wason the job as a cutter for 15 months prior to his layoff on November 10, 1949. In20 It is the General Counsel's contention raised at the hearing and in his brief thatAngelina Mangano, who,according to Karavetsos,inquired about his signing an IAM card,-was a supervisory employee of the assembly department.The record indicates that Man-gano, an hourly paid employee,was assistant to Lillian Michelman, and did nothing morethan pass out work to the employees in the assembly section and transmit orders to theemployees.It is found that Mangano was not a supervisory employee within the definitionof the Act.It therefore becomes unnecessary to discuss further the alleged interrogationof Karavetsos by Mangano. SWAN FASTENER CORPORATION525point of service d'Entremont was the oldest cutter in the Respondent's employat the time of his layoff. d'Entremont was in the original group of employeesthat met with Reardon on October 13, at which time he signed an IAM member-ship card and received additional applications to be used in the enlistment ofother employees into the IAM. d'Entremont was in the organizing group that metduring their lunch hours in the laundry section of the plant where union activitieswere discussed and, as heretofore noted, the group was observed by William Cra-vatts and Gilman. d'Entremont was active in the solicitation of various employ-ees in the plant to IAM membership, and was successful in signing up severalAs heretofore noted in the discussion of Stanley Doyle, d'Entremont was 'called inwith Doyle by William Cravatts and told they were being laid off. Other thanthe statement that Cravatts had word from the office to lay them off, no reasonwas given.The Respondent contends that its layoffs of the cutters, hereinabove described,were justified by legitimate business reasons.William Cravatts testified, that thelayoffs came about because the work in the plant slowed down and for the addi-tional reason that automatic counters were installed on the cutting machines thusdoing away with the necessity for cutters to operate the machines.It is recognized that an employer may lawfully reduce its operations or forthat matter close its plant for any reason whatsoever, good or bad, sound orunsound, in its sole discretion, and without censorship from the Board, provided,only that the employer's action is not motivated by a purpose to interfere with.and to defeat its employees' union activities. If the latter is the true purpose, itis unlawful.SeeGoodyear Footwear Corporation,80 NLRB 800;Pepsi-ColaBottling Company of Montgomery,72 NLRB 601;Rubin Brothers Footwear, Inc.,91 NLRB 10.While it appears true from the Respondent's gross. sales for the months,ofSeptember, October, and November 1949;' that its business did decline,which might lead to the inference that it did not require as many employeesto conduct its manufacturing operations and that the layoffs hereinabovedescribed for lack bf work were justifiable, the record proves that this wasnot the, fact.The.real facts reveal that practically simultaneously with the-layoffs there appeared in the "Help Wanted" column of the Boston Globe news-paper of October 26 the advertisement placed by the Respondent for young men-over the age of 21 to do factory work. As noted- previously, Quaregan testi-fied that the advertisement was placed in the newspaper on his instructionsbecause he was looking for lacers in the chain room.Besides the newspaper.advertisement for help, the Respondent maintained a "Boys Wanted" sign onthe outside of its plant and called the United States Employment Service tosend it employees.Henry Stankiewicz testified credibly without denial thatearly in November 1949, while looking for a job, he saw the "Boys Wanted" signon Respondent's plant and upon application in the office was hired b§ Quaregan.as a lacer in the chain room.22Richard Tanner, presently employed with theRespondent, testified credibly without denial that he was hired as a cutter byWilliam Cravatts on November 1, 1949, upon referral to the Respondent's plantby the United States Employment Service. Tanner did not have previous ex-perience as a cutter prior to his employment with the Respondent.James Metallo, a maintenance man in the Respondent's plant, testified crediblythat within a day or two after the release of a cutter allegedly for lack of work,n During September 1949 theRespondent's gross sales were $88,683.92; October 1949,.474,163.73; November 1949, $65,659.11.21Stankiewicz was hired on November4, 1949. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDa replacement was made by the Respondent either by transfer from anotherdepartment or by a new hiring.The replacement cutters were broken in on themachine by Metallo. It is clear from the admission of Quaregan and fromthe credited testimony set forth hereinabove, that Respondent sought replace-ments for the laid-off lacers and cutters and hired men to fill these jobs' shortlyafter the layoffs.The Respondent's contention that the layoffs of the cut-ters were necessary because work slowed down is without merit.Equally without merit is the second contention that the counters installedon cutting machines automatically did the work of the cutters.There is con-siderable conflict in the testimony of the Respondent's witnesses as to preciselywhen the machine counters were put to use.William Cravatts testified that thecounters were installed in October 1949.Quaregan testified that the processtook place from October to December 1949 and that only one machine at atime had the counter installed on it.Robert Cravatts testified that the automaticcounters were added to the cutting machines during the months of August andSeptember 1949, and thereafter.The record however does not reveal thatthe Respondent found it necessary to lay off any cutters or lacers during themonths of August and September even though identical compellingreasonsexisted for the layoffs as did exist in the months of October and November.23But the IAM had not yet started its organizational compaign at the plant.Furthermore,'as hereinabove found, Respondent hired replacements for the-laid-off employees within a day or two after their layoffs.Would replacements havebeen necessary if the counters automatically did the work of the cutters? Pe-culiarly enough, on or about November 10, when Doyleand d'Entremont werelaid off (they were the remaining two members of the IAM organizing group)the Respondent found that the automatic counters were not able totake careof rush orders, so that,. according to William Cravatts, more cutters were neededto cut those orders from the endless chain, by the manual operation.Of sig-nificance is the fact that when on November 10 Respondent found that its tech-nological improvements were. not feasible to handle rush orders necessitatingthe hiring of more cutters to manually operate the machines, as had been donebefore the layoffs and to some extent during the period from October 21 toNovember 10, it did not recall the laid-off experienced employees but hired newmen who had to be broken into the job.24_"Robert Cravatts testified that the business of the Respondent during September 1949was 20 percent below its 1948 business.24William Cravatts testified that on or about November 10 it became apparent. to himthat additional cutters would be needed on a permanent basis.On that date,he addressedthree post cards to'Barnette, Donald Blair, and Karavetos, advising them that if theywere interested in returning to work to report to the plant immediately.He then placedthe cards on the office girl's desk with the remainder of the plant's correspondence to bemailed.According to William Cravatts, neither Barnette, Blair, nor Karavetsos returnedto the plant in answer to the post cards.He therefore took several of theboyswho hadbeen used part time as cutters from October 21 to November 10 and whose regular placeof employment was in the laundry, and put the best ones on the cutting job.Barnette,.Blair, and Karavetsos denied that they received the post cards referred to by WilliamCravatts.As noted bertofore,Doyle and d'Entremont were laid off by the Respondentat or about the time that William Cravatts claimed be sent post cards to the first threecutters laid off.When questioned as to the reasons why he did not send cards to recallDoyle and d'Entremont, he stated he found that some of the part-timers who had beenplaced on the job temporarily from the regular laundry work were better cutters thanDoyle and d'Entremont and he decided to keep them on this work. It seems ratherstrange that William Cravatts nevertheless felt it advisable to recall Blair,Barnette, andKaravetsos rather than Doyle and d'Entremont in view of his earlier testimony that thefirst three cutters were laid off because they were the poorest in the group of seven inthe Respondent's employ in October 1949.While it may be that William Cravattsaddressed post cards as he testified,the Examiner credits the testimony of Barnette,Blair, and Karavetsos that they never received them. SWANFASTENER CORPORATION527The layoffs of the lacers and cutters were not isolated but were an integralpart of the Respondent's plan to defeat the TAM. They followed closely uponthe heels of the appearance of the TAM, the Respondent's learning of it, and the,campaign to defeat it which involved among other things threats to move theplant made by Gilman as well as by William Cravatts, already discussed andheretofore found to be violative of the Act.It is of significance that included in the layoffs were the employees who madeup the organizing, group of the ISM and who were constantly seen togetherduring the TAM campaign in the plant. It is further significant that the Re-spondent found it necessary to employ cutters and lacers after it had gottenrid of the prime movers for the IAM allegedly on the ground of a lull in business.Respondent made it unmistakably clear to the employees that the advent of theTAM was the real cause of the layoffs.Thus, Foreman Whitham, in a conversa-tionwith Merton Bennett who asked Whitham what happened to the TAM,answered, "Some of those guys got laid off are sorry that they had an idea ofthe Union [TAM]." Similarly Forelady Michelman when laying off DonaldBlair allegedly for a lull in business said, "Between me and you, Donald, don'tyou think you was foolish giving up a job like that?A kid like you will neverget a job for $40 a week."On the basis of the foregoing and the entire record, the conclusion is ines-capable and the Examiner finds that the layoffs of lacers and cutters Moore,Stevens,Barnette,Donald Blair, Karavetsos, Doyle, and d'Entremont weremotivated by and were the result of the Respondent's opposition to the unioniza-tion of its employees into the TAM, thereby discriminating against them withinthe meaning of Section S (a) (3) of the Act.Lois Blairstarted her employment with the Respondent on September 19,1949.She was introduced to William Cravatts as one seeking employment, byher brother Donald, heretofore found to have been discriminatorily discharged,and was placed in the salvage department under the supervision of HermanCravatts with a starting rate of pay of 60 cents per hour. After working amonth, Herman Cravatts complimented her on the fact that she was a fastworker and she received an increase of 5 cents per hour. She testified that sheoperated the five or six machines in the salvage department.On October 14 Lois received about a dozen TAM application cards from herbrother Donald and immediately took an active part in soliciting female em-ployees in the plant to join the TAM.She was in the group of employees knownas the organizing committee and met with them on two occasions during lunchhours in the laundry section of the plant.At other times during her lunchhours she solicited the employees in her department to join the TAM and suc-ceeded in having several sign membership cards.Lois testified that on or aboutOctober 17 while eating lunch with several girls in her department, a discus-sion arose about the TAM. She had distributed some TAM application cardsto the girls when William Cravatts spoke to several of the girls who were theneating lunch with Lois.According to Lois, she was in the process of handingTAM cards to some of the girls and in fact had several cards in her hand whenWilliam Cravatts came out of his office and spoke to the girls with her.Lois attended the November 16 TAM meeting.Herman Cravatts was pres-ent at that meeting and as heretofore found was asked to leave the premises.Herman sat directly behind Lois in the meeting hall and in fact greeted her.Lois testified that she worked.most of the following day on a pinking machineoutside of the salvage department.During the course of the day, she and em-ployee Gloria Taylor were assigned to work on two new machines. They were in-structed on the said machines and were told that they would be assigned to work 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDregularly on the said machines.At the completion of the day'swork, HermataCravatts told Lois that she was being laid off due to a lull in business.Herman Cravatts did not specifically deny laying off Lois Blair.He testified-he never recommended the promotion or discharge of any employee.William.Cravatts testified that Lois Blair was doing too much talking and not getting herwork done.On several occasions,he saw Lois talking around the plant and itwas necessary for him to speak to her twice about this matter.With respect.to the occasion'of. her layoff,William Cravatts testified he told Lois he hadwarned her twice previously about talking but she persisted,therefore, he was:letting her go because she wasn't doing her work.GloriaMassicotte,a former employee in the Respondent's salvage section,who worked there under the name of Gloria Taylor,testified credibly that sheworked close to Lois Blair, that Lois did not do much talking when she was onthe job,and did not interfere with the work of the other girls.The Examiner does not credit William Cravatts'testimony regarding the.dismissal of Lois Blair and.finds that Herman Cravatts told her that she wasbeing laid off because of a lull in business.It is significant that Lois Blair was laid off a day after the IAM meeting,at a time when the Respondent had to hire new cutters and lacers as it explainedin order to cope with its rush of business. The Respondent was aware of Lois'relationship to Donald Blair who was a leader in the IAM organizational driveand whom it had previously discharged discriminatorily 2'The Examiner isof the opinion and finds that the Respondent discharged Lois Blair becauseof her union activities among the Respondent's employees and for the additionalreason that it implemented the discharge of Donald Blair, thereby interferingwith,restraining,and coercing its employees in the exercise of the rights-guaran-teed in Section 7 of the Act.The Violation of Section 8 (a) (4) of the ActThe complaint alleges that the Respondent refused or failed to reinstate theemployees found above to have been discriminatorily discharged for the reasonthat they filed charges under the Act in violation of Section 8 (a) (4).Herman Lieberman, field examiner for the Board, testified that. at a con-ference in the office of Leo J. Halloran, attorney for the General Counsel, onApril 13, 1950, attended by Robert Cravatts and his attorney, George McLaughlin,while discussing the alleged discriminatory discharges, Halloran said to Cra-vatts "You even advertised in the Boston Globe at about the time these termina-tions took place, for help.Why didn't you recall the laid off employees if theywere laid off for lack of work?"Cravatts, according to Lieberman, replied thatthe employees had been laid off for lack of work at the time of the layoff, but.that they had not been recalled because of the filing of charges with the Board_Robert Cravatts denied making any such statement at the conference.Hisdenial is not credited. It is noted that Robert Cravatts' statement was madeduring a conference called for the purpose, among other things, of amicablysettling this matter before hearing.The Examiner is reluctant to base anyfindings upon anisolated statement made during negotiations looking towardthe settlement of cases and accordingly will hereinafter recommend the dismissalof this allegation of the complaint. In any event,since asheretobefore found thedischarges of the eight named employees were discriminatory, the remedy tobe recommended will be adequate to effectuate the policies of the Act.u Lois Blair testified that on one occasion when Donald was out ill William Cravetts askedher why her brother had not reported for work. SWAN FASTENER CORPORATION529IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III, above, occurring in con-nection with the operations of Respondent set forth in Section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent was engaged in unfair labor practicesaffecting commerce, it will be recommended that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Having found that Respondent has discriminated in regard to the hire andtenure of employment of Martin Moore, Stanley Barnette, Lester Stevens, DonaldBlair, Frank Karavetsos, Etanley Doyle, Edward d'Entremont, and Lois Blair,itwill be recommended that Respondent offer to each immediate and full rein-statement to his former or substantially equivalent position 2° and make eachwhole for any loss of pay he may have suffered by reason of Respondent's dis-crimination against him by payment to each of a sum of money equal to thatwhich he normally would have earned as wages from the date of his dischargeto the date of Respondent's offer of reinstatement, less his net earnings duringsaid period,21 with the following exceptions: (a) Back pay for Edward d'Entre-mont shall not be computed for a 2-week period in the month of April 1950 forthe reason that during said period he left the United States for a trip intoCanada and did not seek employment; (b) back pay for Lois Blair shall not becomputed for the 3-week period from the end of February to the end of thesecond week in March 1950 for the reason that during this period she madeno effort to obtain employment and devoted herself to taking care of her motherat home because of the lattet's illness.Loss of pay shall be computed on thebasis of each separate calendar quarter or portion thereof during the periodfrom Respondent's discriminatory action to the date of a proper offer of rein-statement.The quarterly period herein called quarters, shall begin with thefirst day of January, April, July, and October.Loss of pay shall be determinedby deducting from the sum equal to that which each employee would normallyhave earned for each such quarter or portion thereof, his net earnings, if any,in any other employment during that period.Earnings in one particular quar-ter shall have no effect upon the back-pay liability for any other quarter 28 Itwill also be recommended that Respondent, upon reasonable request, makeavailable to the Board and its agents all payroll and other records pertinent toan analysis of the amounts due as back pay.It has also been found that the Respondent conducted an antiunion campaignby means of interrogation, threats, and other illegal conduct in order to inter-fere with and intimidate the employees from exercising their rights under theAct.By the number, variety, and' seriousness of the unfair labor practices thusengaged in the Respondent has revealed such a fundamental antipathy to theobjectives of the Act as to justify the inference that the commission of otherunfair labor practices may be anticipated in the future, and it will be recom-mended, therefore, that Respondent be ordered to cease and desist from in any28 The Chase National Bank of the City of New York, an Juan,Puerto Rico,Branch,65 NLRB 827.11Crossett Lumber Company,8 NLRB 440.'IF.W.WoolworthCompany,90 NLRB 289. 530DECISIONSOF NATIONALLABOR RELATIONS BOARDmanner interfering with, restraining, or coercing its employees in the exercise ofthe rights guaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the Examiner makes the following :CONCLUSIONS OF LAW1.Lodge 264 of District 38 of International Association of Machinists, andInternational Ladies Garment Workers Union, are labor organizations admit-ting to membership employees of the Respondent.2.By discriminating in regard to the hire and tenure of employment of MartinMoore, Stanley Barnette, Lester Stevens, Donald Blair, Frank Karavetsos,Stanley Doyle, Edward d'Entremont, and Lois Blair, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section8 (a) (3) of the Act.3.By the above unfair labor practices and by otherwise interfering with,restraining, and coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.Respondent has not engaged in unfair labor practices in violation of Section8 (a) (4) of the Act.[Recommended Order omitted from publication in this volume.]SCULLIN STEELCO' andINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL No. 1, AFL, PETITIONERSCULLIN STEELCo.andUNITED STEELWORKERS OF AMERICA,CIO,PE-TITIONER.Cases Nos. 14-RC-1361 and 14-RC-1387. July 25, 1951Decision,Order, and Direction of ElectionUpon petitions duly filed, a consolidated hearing was held beforeGlenn L. Moller, -hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.IThe name of the Employer appears as amended at the hearing.95 NLRB No. 60.